Exhibit 10.1
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (THE "AGREEMENT") is effective
the 1st day of August, 2016, by and between ePlus inc. a Delaware corporation
(the "Company" or collectively, with its subsidiaries, the "Companies") and Mark
P. Marron (the "Executive").
RECITAL
The Executive is employed as the Chief Operation Officer of the Company and
President of ePlus Technology, inc.  Effective as of August 1, 2016, the
Executive will be employed as Chief Executive Officer and President of the
Company, and the parties have negotiated this Agreement in consideration of the
Executive's valuable services and expertise.
NOW THEREFORE, in consideration of the mutual promises and covenant herein
contained, the parties do hereby agree as follows:
1.  EFFECTIVE DATE.  This agreement shall be effective as of the date noted
above.
2.  DEFINITIONS.  As used herein, the following terms shall have the following
meanings:
(a)  "Disability" shall mean the Executive's physical or mental inability to
perform his duties under this Agreement, for six months in any twelve month
period, with at least three months running continuously, and which renders the
Executive incapable of performing his customary and usual duties for the
Company, with or without a reasonable accommodation as required by law.
(b)  "Employment Term" shall be the period from August 1, 2016, through and
including January 31, 2018, and any renewal period thereafter.  Unless either
the Company or the Executive delivers a notice of termination to the other
party, not less than 60 days prior to the end of the then-current Employment
Term, then this Agreement shall automatically renew for successive two-year
periods.
(c)  "Expiration Date" means the date that the Employment Term (as it may have
been extended) expires.
(d)  "Good Cause" means that the Compensation Committee of the Company's Board
of Directors (the "Board") in good faith determines that the Executive:
(1)  Failed to satisfactorily perform his duties to the Company and such failure
was not cured within 30 days of the Company's providing Executive written notice
of such failure; or
(2)  Failed to comply with a  material policy of the Company that was applicable
to the Executive and such failure was not cured within 30 days of the Company's
providing Executive written notice of such failure; or
(3)  Acted or failed to act in a manner that constitutes gross misconduct,
embezzlement, misappropriation of corporate assets, breach of the duty of
loyalty, fraud or negligent or willful violations of any laws with which the
Company is required to comply; or
(4)  Was convicted of or entered a plea of "guilty" or "no contest" to a felony;
or
(5)  Refused or failed to comply with lawful and reasonable instructions of the
Board and such refusal or failure was not cured within 30 days of the Company's
providing Executive written notice of such refusal or failure; or
(6)  Any other material breach of this Agreement by the Executive that is not
cured within 30 days of the Company's providing Executive written notice of such
breach.
 "Good Cause" shall not include failures as set forth in this Section 2(d) when
such failure is a result of the Executive's illness or injury.
(e)  "Good Reason" shall mean that within 30 days prior to the Executive's
providing the notice to the Company required under Section 6(b)(2) of this
Agreement that any of the following has occurred:
(1)  a material change in the scope of the Executive's assigned duties and
responsibilities or the assignment of duties or responsibilities that are
inconsistent with the Executive's level or position; or
(2)  a reduction by the Company in the Executive's base salary as set forth
herein as may be increased from time to time or a reduction by the Company in
the Executive's incentive compensation; or
(3)  a change in the Executive's principal office to a location outside of a 35
mile radius from the Company's offices in Herndon, Virginia; or
(4) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those specified in Section 5 of this
Agreement; or.
(5) a termination of employment by the Executive for any reason during the
90-day period immediately following a Change of Control as "Change of Control"
is defined in the  Employee Long-Term Incentive Plan in effect, or most recently
in effect, at the time of the Change in Control; or
(6)  the Company delivers a timely notice (see Section 2(b)) to the Executive
that the Agreement will terminate at the end of the Employment Term, and within
30 days after receipt of said notice the Executive tenders his resignation from
the Company (to be effective at the end of the Employment Term); or
(7) Any other material breach of this Agreement by the Company that is not cured
within 30 days of the Executive providing the Company written notice of such
breach.
(f)  "Termination Date" shall mean the date Executive's termination is
effective, as described in the respective subparts of Section 6.
3.  EMPLOYMENT.  The Company and Executive hereby agree to employ the Executive
as set forth herein during the Employment Term and until Executive's employment
terminates pursuant to Section 2(b) or Section 6 below.
4.  POSITION, DUTIES AND RESPONSIBILITIES.  During the Employment Term, the
Executive shall:
(a)  serve as the Company's Chief Executive Officer and President.  The
Executive's responsibilities include, but are not limited to: provide overall
strategic and operational direction; establish policies and objectives in
accordance with board directives and corporate charter; revise objectives and
policies in response to change in internal and external conditions; coordinate
operations between divisions and departments; establish responsibilities and
procedures for attaining objectives; review operations and financial statements
to evaluate achievement of objectives; and
(b)  render such other services to the Company as requested provided that such
services are consistent with the level of his position; serve as President
and/or Chief Executive Officer or a comparable role in the Company's
subsidiaries; and
(c)  devote his substantially full business time, attention, skill and energy to
the business of the Company and not engage or prepare to engage in any other
business activity, whether or not such business activity is pursued for gain,
profit or other economic or financial advantage.   Executive may engage in
appropriate civic, charitable, or educational activities provided that such
activities do not materially interfere or conflict with the Executive's
responsibilities or the Company's interests.  Nothing in this Agreement shall
preclude Executive from acquiring or managing any passive investment he has in
publicly traded equity securities in companies that are not in the same line of
business as the Company.
5.  COMPENSATION, COMPENSATION PLANS AND BENEFITS.  During the Employment Term,
the Executive shall be compensated as follows:
(a)  Effective August 1, 2016, Executive shall receive a base annual salary of
Seven Hundred Thousand Dollars ($700,000), which may be increased from time to
time.
(b)  Based on applicable MBOs and company performance the Executive shall be
eligible to be considered for an annual bonus as set forth in the terms and
conditions as outlined in the Executive Incentive Plan ("EIP") and any
applicable award agreement thereunder.  The Company shall pay any bonus earned
under this Section 5(b) no earlier than the end of the fiscal year for which
earned and no later than the next September 30th following the fiscal year in
which the bonus was earned, provided that financial filings are timely provided
to the Compensation Committee. In no event will any bonus earned under this
Section 5(b) be paid later than the next December 31st following the fiscal year
for which the bonus was earned, unless calculation of the bonus is not
administratively practicable by that date, and further delay would not violate
Code Section 409A.
(c)  The Executive shall be entitled to participate in and receive other
benefits offered by the Company to all employees, which may include, but are not
limited to, vacation, sick, holiday and other leave times, and benefits under
any life, health, accident, disability, medical, and dental insurance plans.
(d)  The Executive shall be entitled to be reimbursed for the reasonable and
necessary out-of-pocket expenses, including entertainment, travel and similar
items and all expenses necessary to maintain his professional, industry
association memberships incurred by him in performing his duties, in accordance
with the Company's expense reimbursement policies in place from time to time.
Any reimbursements which are includible in gross income of the Executive under
this subsection 5(d) must meet the following conditions.  Such reimbursements:
(i) must be for expenses incurred during the term of this agreement; (ii) shall
not be subject to liquidation or exchange for any other benefit; (iii) shall not
affect eligibility for reimbursements in any other taxable year of the
Executive; and (iv) shall be made no later than the last day of the Executive's
taxable year following the taxable year in which the expense was incurred.
(e)  In the event Executive's employment with the Company terminates for any
reason, any payments and benefits due the Executive under the Company's employee
benefit plans and programs, including any Long-Term Incentive Plan, shall be
determined in accordance with the terms of such benefit plans and programs, and
shall be in addition to any other payments or benefits herein.
(f)  Not more than once every year, the Executive shall be entitled to be
reimbursed by the Company for his participation in the Johns Hopkins Executive
Physical Program, or an equivalent thereof.
(g) In the event it is determined that any bonus or other incentive compensation
payable by the Company to the Executive was paid based on incorrect financial
results, the Compensation Committee will review such payment.  If the amount of
the payment would have been lower had the level of achievement of applicable
financial performance goals been calculated based on the correct financial
results, the Company's Compensation Committee may, in its sole discretion,
adjust (i.e., lower) the amount of such payment so that it reflects the amount
that would have applied based on the correct financial results and, to the
extent permitted by applicable law, require the reimbursement by Executive of
any amount paid to or received by the Executive with respect to such bonus or
other incentive compensation.  Additionally, bonuses or other incentive
compensation payable to the Executive by the Company are subject to recovery by
the Company to the extent required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and the Sarbanes-Oxley Act of 2002 and any
regulations promulgated thereunder.  Except as required by law, this subsection
shall not apply to time-vested stock options, restricted stock or restricted
stock units which are not awarded, granted or vested based on financial measure
required to be reported under the securities laws.
6.  TERMINATION OF EMPLOYMENT
(a)  Termination by the Company.
(1) Termination for Good Cause.  During the Employment Term, the Company may
terminate the Executive's employment for Good Cause. In the absence of cure by
the Executive as per Section 2(d), if applicable, termination by the Company for
Good Cause shall be retroactive to the date the Company provides notice to the
Executive of the Good Cause Event.
(2)  Termination without Good Cause.  During the Employment Term, the Company
may terminate the Executive's employment at any time without Good Cause upon the
Company's payment to the Executive for the 30 days' written notice period to the
Executive or 30 days' pay in lieu of such notice.  Termination is effective 30
days after the date the written notice of termination is provided to the
Executive. The Company may, in its sole discretion, place the Executive on paid
administrative leave as of any date prior to the end of the 30-day notice period
and require that the Executive no longer be present on Company premises.  During
any period of paid administrative leave, the Executive is not authorized to act
or speak as a representative of the Company.
(b)  Termination by Executive.
(1)  Termination for any (or no) reason.  During the Employment Term, the
Executive may voluntarily terminate his employment for any reason with the
Company upon 30 days prior written notice. Termination is effective 30 days
after the date the notice is provided to the Company.  The Company may, in its
sole discretion, place the Executive on paid administrative leave as of any date
prior to the end of the 30-day notice period and require that the Executive no
longer be present on Company premises.  During any such period of paid
administrative leave, the Executive is not authorized to act or speak as a
representative of the Company.
(2)  Termination for Good Reason. During the Employment Term, the Executive may
terminate his employment for Good Reason as defined in Section 2(e) only if the
Executive has provided the Board with written notice of his intent to terminate
his employment for Good Reason at least 30 days prior to the date of termination
and the Company fails to cure the Good Reason within 30 days after receiving
Executive's written notice.  Termination for Good Reason will be effective on
the 31st day after the Company receives Executive's written notice and fails to
cure the Good Reason identified in Executive's notice.
(c)  Termination by Reason of Death or Disability.  Executive's employment with
the Company shall be deemed to have been terminated effective upon the date of
Executive's death, or the date upon which either party provides the other party
with notice of Disability.
(d)  At-will Termination.  If the Employment Term ends based on the Company's
delivering a notice of termination under Section 2(b), then (i)  the parties can
enter into a new employment agreement, or (ii) the Executive can terminate his
employment for Good Reason pursuant to Section 2(e)(6), or (iii) the Executive's
employment with the Company shall continue on an at will basis and either the
Company or the Executive may terminate his employment at any time for any reason
or no reason upon 30 days' written notice, and the Company may choose to end the
employment relationship at any time during any such notice period, provided that
the Company pays the Executive for the balance of such notice period.
7.  EFFECT OF TERMINATION.
(a)  Termination for any reason.  If the Executive's employment ends at any time
(during or after the Employment Term) for any reason, the Company shall pay the
Executive his then current base salary and provide the Executive his then
current benefits (as provided in Section 5) through the Termination Date.
(b)  Provided that after the Termination Date the Executive (i) signs in the
form provided by the Company a release of any claims Executive may have against
the Company or its then current or former officers, directors, or employees
(hereinafter "Release", attached hereto as Exhibit 1)  and returns the signed
copy of the Release to the Company within the period described in Section
7(b)(5), and (ii) certifies that the Executive has complied with Sections 8, 9,
10,  11 and 12 of this Agreement (confidentiality, intellectual property,
non-compete, non-solicit, conflict of interest and return of property
provisions), then:
(1)  Death or Disability:  If, during the Employment Term, the Executive's
employment terminates by reason of death or Disability as described in Section
6(c), then:
(a)  Unvested Stock.  Executive shall be entitled to the acceleration of vesting
of any restricted stock, as set forth in the relevant Long-Term Incentive Plan
and award agreement; and
(b)  Severance.  In the event of Disability only, the Company shall pay to
Executive a cash severance in the amount equal to eighteen months of his
then-base annual salary; and
(c)  EIP Award.  The Company shall pay to the Executive, or to his estate any
award due under any Executive Incentive Plan ("EIP") award agreement (as
described in Section 5.b), in the amount due to the value of the award that
otherwise would have been received based on the extent to which Performance
Goals are determined to have been met by the Compensation Committee, multiplied
by a fraction, the numerator of which is the number of months (including partial
months) in the period beginning on the first day of the relevant performance
period and ending with the date as of which the Executive's employment with the
Company terminated and the denominator of which is the number of months in such
performance period (the "pro-rated EIP award, to the extent Performance Goals
are met").  Any such payment shall be made at the time the payment would have
been made had there been no termination of employment.
Notwithstanding anything to the contrary, the release of claims requirement
shall be waived if the Executive's death or Disability renders him unable to
sign the Release.
 (2) Termination without Good Cause; Termination for Good Reason.  If, during
the Employment Term, the Company terminates the Executive's employment without
Good Cause as described in Section 6(a)(2) or Executive terminates his
employment for Good Reason, as described in Section 6(b)(2), then:
(a)  The Company shall pay Executive a severance amount equal to eighteen months
of his then-base annual salary; and
(b)  The Company shall either, at the Company's choice: (1) accelerate the
vesting of any restricted stock owned by the Executive at the Termination Date
or (2) pay to Executive an amount equal to the value of any restricted stock he
forfeits at the Termination Date, and
(c)  The Company shall pay to the Executive the pro-rated EIP award, to the
extent Performance Goals are met; such payment to be made at the time the
payment would have been made had there been no termination of employment;
(3)   Any payment due to the Executive under this Section 7(b) (except the EIP
Award) shall be made in a lump sum within sixty (60) days following the
Termination Date.
(4)  Notwithstanding the above, if the Executive is a "specified employee"
within the meaning of Section 20, the payments under Subsections 7(b) above
shall be made no earlier than the date provided in Section 20.
(5)  Any release and certification required from the Executive under the first
paragraph of this Section 7(b) shall be on the form attached as Exhibit 1 unless
the Company has provided Executive a different form on or before his termination
of employment.  The applicable release and certification must be signed and
returned by Executive to the Company within twenty one (21) days of the
Termination Date and not revoked in order for Executive to be entitled to
payments under Section 7(b).  Except as provided by subsection 7(b)(4), provided
the requirements of this subsection are met, any lump sum payment due Executive
under subsection 7(b) shall be paid on the last day of the sixty (60) day period
in which Company may make such payment in compliance with the applicable
provision.
(c)  COBRA upon termination.  In the event Executive's employment is terminated
due to Disability, by the Company Without Good Cause, or by the Executive for
Good Reason, provided that the Executive remains eligible for and timely elects
to continue his and any eligible dependents' health benefits under COBRA, the
Company shall also pay to the insurer the amount necessary for the Executive to
continue medical and dental insurance for himself and his dependents through
COBRA for eighteen months.  The Executive shall not be obligated in any way to
mitigate the Company's obligations to him under this Section.

8.  CONFIDENTIALITY.  During the course of employment, Executive has had and
shall continue to have access to the Company's Confidential Information (as
defined below).  Executive shall not disclose or use at any time, either during
his employment or after his employment ends for any reason, any Confidential
Information (as defined below) of the Company, whether or not patentable, which
Executive learns as a result of his involvement with the Company, whether or not
he developed such information.  "Involvement with the Company" for purposes of
this Agreement shall mean holding a position as an employee, officer, or
director with either the Company or any of its subsidiaries or affiliates
(collectively, the "Companies").  "Confidential Information" means Company
information that is material to the Company's business and that is not generally
known by, or made available to, the public. The term "Confidential Information"
shall specifically exclude any information known to the Executive prior to his
employment with the Company regardless of whether such information otherwise
would be deemed "Confidential Information." "Confidential Information" shall
include, without limitation, information regarding:
• "Trade Secrets" or proprietary information;
• strategic sourcing information or analysis;
• patents, patent applications, developmental or experimental work, formulas,
test data, prototypes, models, and product specifications;
• accounting and financial information;
• financial projections and pro forma financial information;
• sales and marketing strategies, plans and programs;
• product development and product testing information;
• product sales and inventory information;
• personnel information, such as employees' and consultants' benefits,
perquisites, salaries, stock options, compensation, formulas or bonuses;
• organizational structure and reporting relationships;
  
• business plans;
• names, addresses, phone numbers of customers;
• contracts, including contracts with clients, suppliers, independent
contractors or employees; business plans and forecasts;
• existing and prospective projects or business opportunities; and
• passwords and other physical and information security protocols and
information.


"Trade Secrets" includes any information that derives independent economic
value, actually and potentially, from not being generally known to, and is not
readily being ascertainable by proper means by, other persons who can obtain
economic value from their disclosure or use and that are the subject of efforts
that are reasonable under the circumstances to maintain their secrecy. 
Information that is or later becomes publicly available in a manner wholly
unrelated to any breach of this Agreement by Executive or other improper means
will not be considered Confidential Information as of the date it enters the
public domain.  If Executive is uncertain whether something is Confidential
Information, Executive should treat it as Confidential Information until he
receives clarification from the person to whom he reports that it is not
Confidential Information.  Confidential Information shall remain at all times
the property of the Company.  Executive may use or disclose Confidential
Information only:
(a)  when he is employed by the Company, as authorized and necessary in
performing the responsibilities of his position, provided that he has taken
reasonable steps to ensure that the information remains confidential; or
(b)  with prior written consent of the Company's Board of Directors; or
(c)  in a legal proceeding between Executive and the Company to establish the
rights of either party under this Agreement, provided that Executive stipulates
to a protective order to prevent any unnecessary use or disclosure; or
(d)  where such disclosure is required by law, provided that Executive has
complied with the following procedures to ensure that the Companies have an
adequate opportunity to protect their legal interests.  Upon receipt of a
subpoena or any other compulsory legal process ("Compulsory Process") that could
possibly require disclosure of Confidential Information, Executive shall make
his best effort to provide within forty-eight (48) hours of receiving it a copy
of the Compulsory Process and complete information regarding the circumstances
under which he received it to the General Counsel by hand delivery or by email
provided that Executive confirms with the General Counsel by phone conversation
that the General Counsel received the email.  To provide the Company with the
greatest opportunity to assess the need for protection from disclosure,
Executive shall not make any disclosure until the latest possible date for
making such disclosure in accordance with the Compulsory Process ("Latest
Possible Date").  If one of the Companies seeks to prevent disclosure in
accordance with the applicable legal procedures, and provides Executive with
notice before the Latest Possible Date that it has initiated such procedures,
Executive shall not make disclosures of any Confidential Information that is the
subject of such procedures, until such objections are withdrawn, or the
appropriate tribunal either makes a final determination that the objections are
invalid or orders Executive to make the disclosure, unless otherwise required by
law.
Executive hereby acknowledges that any breach of this Section 8 would cause the
Company irreparable harm.  Nothing in this Agreement prohibits Executive from
reporting an event that he reasonably and in good faith believes is a violation
of law to the relevant law-enforcement agency (such as the Securities and
Exchange Commission, Equal Employment Opportunity Commission, or Department of
Labor), or from cooperating in an investigation conducted by such a government
agency.  This may include disclosure of trade secret or confidential information
within the limitations permitted by the 2016 Defend Trade Secrets Act (DTSA). 
Employee is hereby provided notice that under the  DTSA, (1) no individual will
be held criminally or civilly liable under Federal or State trade secret law for
the disclosure of a trade secret (as defined in the Economic Espionage Act)
that: (A) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and made solely for
the purpose of reporting or investigating a suspected violation of law; or, (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal so that it is not made public; and, (2) an
individual who pursues a lawsuit for retaliation by an employer for reporting a
suspected violation of the law may disclose the trade secret to the attorney of
the individual and use the trade secret information in the court proceeding, if
the individual files any document containing the trade secret under seal, and
does not disclose the trade secret, except as permitted by court order.
9.  INTELLECTUAL PROPERTY.  Executive  acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, original works of authorship, copyrights and all similar or related
information (whether or not patentable) which relate to the Company's actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by Executive while employed
by the Company ("Intellectual Property") belong to the Company.  Executive
agrees that both during and after his employment with the Company that he will
sign any documents or provide any information necessary for the Company to
protect its rights to such Intellectual Property.  If Executive is unavailable
to sign any document that is necessary for the Company to protect its rights to
such Intellectual Property, Executive hereby authorizes the Company to sign on
his behalf.
10.  NON-COMPETITION and NON-SOLICITATION.  During Executive's employment and
for a period of one year following the date on which his employment ends for any
reason, (the "Restricted Period"), the Executive agrees to the following below
Non-Competition and Non-Solicitation restrictions.
(a)  Non-Competition. Executive shall not, directly or indirectly, individually
or as part of or on behalf of any other person, company, employer or other
entity, except with prior written approval of the Company's Board of Directors,
own, manage, operate, advise, consult with, control or otherwise be employed by
or provide services to or on behalf of a Competing Business that are the same or
similar to the services he provided to or on behalf of the Company.  "Competing
Business" shall mean a business that is selling products or services similar to
those products or services that any of the "Covered Entities" is selling as of
the date the Executive's employment ends.  "Covered Entities" include the
Company and any affiliated entities in which Executive is actively engaged as an
officer, director or employee or about which Executive has received Confidential
Information as a result of his Involvement with the Company.
(b)  Non-Solicitation of Employees.  Executive shall not, either directly or
indirectly or on behalf of himself or on behalf of any other person or entity,
without prior written consent from the Company, solicit or otherwise encourage
in any manner: (i) an employee of the Company to leave the employ of the
Company; or (ii) a former employee of the Company that was employed by the
Company within the twelve (12) months immediately preceding the time of the
solicitation or encouragement to work for a Competing Business of the Company. 
For the purpose of this provision, "employee" shall mean an employee with whom
the Executive worked or about whom the Executive had material knowledge with
respect to their skills.
(c)  Non-solicitation of Customers, Potential Customers and Vendors.  Executive
shall not, either directly or indirectly or on behalf of himself or on behalf of
any other person or entity, without prior written consent from the Company,
solicit or otherwise encourage in any manner:
(i) any customer of the Company, whom the Executive, while employed by the
Company, rendered services to, contacted or attempted to contact, recruited or
attempted to recruit, solicited or attempted to solicit to (a) end its
relationship with the Company or (b) enter into or continue a relationship with
another person or entity to provide the same or similar service(s) that the
Company provides;
(ii) any vendor or partner of the Company, or any other third-party, to disclose
or discuss any information about any customer of the Company whom Executive,
while employed by the Company, rendered services to, contacted or attempted to
contact, recruited or attempted to recruit, solicited or attempted to solicit;
or
(iii) any potential customer of the Company, whom Executive, while employed by
the Company, contacted or attempted to contact, recruited or attempted to
recruit, solicited or attempted to solicit, to enter into or continue a
relationship with another person or entity to provide the same or similar
service(s) that the Company provides.
(d)  Nature of Restrictions. Executive acknowledges that as a result of his
employment as Chief Operating Officer and the Chief Executive Officer of the
Company, he has held and will continue to hold a position of utmost trust in
which Executive has come to know and will continue to come to know the Company's
employees, Customers and Confidential Information.  Executive agrees that the
provisions of this entire Section 10 are necessary to protect the Company's
legitimate business interests.  Executive warrants that these provisions shall
not unreasonably interfere with his ability to earn a living or to pursue his
occupation after his employment ends for any reason.  Executive agrees that upon
beginning any new employment or business during the Restricted Period, he will
promptly inform the Company of the name and address of his new employer or
business and provide such new employer or business with a copy of this Agreement
and copy the Company on the letter or email transmitting the Agreement to the
appropriate person in such new employer or business.
11.  CONFLICT OF INTEREST.  During his employment, Executive agrees to have
undivided loyalty to the Company.  This means that Executive shall avoid any
situation that involves or has the potential to appear to involve a conflict of
interest, including, but not limited to, participating in a business transaction
that personally benefits Executive or a relative based on information or
relationships developed on the job, failing to disclose that someone who is
doing or seeking to do business with or work for the Company is a relative or
close personal associate, or receiving direct or indirect compensation from a
client or vendor.
12.  RETURN OF PROPERTY.  On the date Executive's  employment ends for any
reason, or at any time during his employment on the request or direction of the
Company, Executive will immediately deliver to the Company any or all equipment,
property, material, Confidential Information, Intellectual Property or copies
thereof which are owned by the Company and are in Executive's possession or
control.  This includes documents or other information prepared by Executive, or
provided to him in connection with his duties for the Company and while employed
by the Company, regardless of the form in which such document or information are
maintained or stored, including by computer, typed, handwritten, electronic,
audio, video, micro-fiche, imaged, drawn or any other means of recording or
storing documents or other information.  Executive hereby warrants that he will
not retain in any form such documents, Confidential Information, Intellectual
Property or other information or copies thereof after Executive's employment
ends for any reason, provided that the Executive may retain a copy of this
Agreement and any other document or information describing any rights he may
have after the Termination Date.
13.  COOPERATION WITH LEGAL PROCEEDINGS.  Executive agrees to reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of any of the Companies, which relate to events or occurrences that
transpired while Executive was employed by any of the Companies.  Executive's
reasonable cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of any of the Companies. 
Executive also agrees to reasonably cooperate with any of the Companies in
connection with any investigation or review of any federal, state, or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by any of the
Companies.  Executive understands that in any legal action, investigation, or
review covered by this paragraph the Company expects Executive to provide only
accurate and truthful information or testimony. The Company agrees to reimburse
the Executive for any costs he incurs in cooperation pursuant to this Section,
including but not limited to travel expenses and attorneys' fees and costs.
Nothing in this Section shall limit any indemnification rights Executive may
have on the effective date of this Agreement.
14.  REMEDY.
(a)  Executive acknowledges that his breach of the obligations contained in
Sections 8, 9, 10, 11 and 12 of this Agreement would cause the Company
irreparable harm that could not be reasonably or adequately compensated by
damages in an action at law.  If Executive breaches or threatens to breach any
of the provisions contained in Sections 8, 9, 10, 11 and 12 of this Agreement,
the Company shall be entitled to an injunction, without bond, restraining him
from committing such breach.  The Company's right to exercise its option to
obtain an injunction shall not limit its right to any other remedies, including
damages.
(b)  Any action relating to or arising from this Agreement shall be brought
exclusively in a court of competent jurisdiction in the Commonwealth of
Virginia, and Executive hereby consents to venue and personal jurisdiction in
any such court in the Commonwealth of Virginia.
(c)  Executive expressly waives any right to a trial by jury for any action
relating to or arising from this Agreement.
15.  SUCCESSORS; BINDING AGREEMENT.
(a)  This Agreement shall be binding upon, and inure to the benefit of the
parties hereto and their heirs, successors and assigns.
(b)  The Company shall require any successor to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
16.   NOTICES.  For the purpose of this Agreement, notices and all other
communications provided herein shall be in writing and shall be deemed to have
been duly given when delivered in person or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
IF TO THE EXECUTIVE:
 
IF TO THE COMPANY:
         
Mark P. Marron
 
ePlus inc.
 
c/o ePlus inc.
 
13595 Dulles Technology Drive
 
13595 Dulles Technology Drive
 
Herndon, VA 20171
 
Herndon, VA 20171
     

17.  GOVERNING LAW.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
18.  SEVERABILITY.  The provisions of this Agreement are severable, and if any
part of it is found to be unlawful or unenforceable, the other provisions of
this Agreement shall remain fully valid and enforceable to the maximum extent
consistent with applicable law.
19.  MISCELLANEOUS.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or noncompliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of other provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.
20.  CODE SECTION 409A.  It is the intent of this Agreement to either meet an
exception from or to comply with the requirements of Section 409A ("Section
409A") of the Internal Revenue Code of 1986, as amended, and any rulings and
regulations promulgated thereunder (collectively, the "Code"), and any
ambiguities herein will be so interpreted and this Agreement will be so
administered.  References to a termination of employment in Section 6 and/or 7
of this Agreement shall mean the date of a "separation from service" within the
meaning of Code Section 409A(a)(2)(A)(i).  If the Executive is a "specified
employee" within the meaning of Code Section 409A(a)(2)(B)(i) at the time of the
Executive's termination of employment, any nonqualified deferred compensation
subject to Section 409A that would otherwise have been payable under this
Agreement as a result of, and within the first six (6) months following, the
Executive's "separation from service" and not by reason of another event under
Section 409A(a)(2)(A), will become payable six (6) months and one (1) day
following the date of the Executive's separation from service or, if earlier,
the date of Executive's death.  Any such "nonqualified deferred compensation"
shall not be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, garnishment by creditors, or borrowing, to the
extent necessary to avoid tax, penalties and/or interest under Section 409A. 
The Company agrees that it will pay, indemnify and hold the Executive harmless
for any additional tax or interest penalty payable amount by the Executive on
account of a violation of Section 409A.  Any payment by the Company of such
amount shall include a "gross-up" payment, which shall be the amount required to
cause the net amount retained by the Executive after payment of all taxes,
including taxes on the "gross-up" payment, to equal the amount of additional tax
and interest penalty payable by the Executive on account of the violation of
Section 409A.  Such payment shall be made by the Company within thirty (30) days
of the date that Executive submits proof of payment of such taxes to the taxing
authority and not later than the end of Executive's taxable year next following
the taxable year in which the Executive submits the respective taxes to the
taxing authority. The Executive agrees that the Company may amend this
Agreement, with the consent of the Executive, as the Company determines is
necessary or advisable so that payments made pursuant to this agreement will not
result in additional taxation of the Executive pursuant to the provisions of
Section 409A.  The Executive agrees that he will not withhold his consent under
this Section 20 if the proposed amendment does not materially adversely affect
the Executive's rights under this agreement.
21.  CODE SECTION 280G.  In the event the Company (or its successor) and
Executive agree, based on the advice of an independent nationally recognized
public accounting firm engaged by the Company, that part or all of the
consideration, compensation or benefits to be paid to or for the benefit of
Executive under this Agreement constitute "parachute payments" under Section
280G(b)(2) of the Code ("Section 280G"), then either (a) or (b) below shall
apply.
(a)  Except as provided in Section 21(b) below, if the aggregate present value
of such parachute payments, singularly or together with the aggregate present
value of any consideration, compensation or benefits to be paid to or for the
benefit of Executive under any other plan, arrangement or agreement which
constitute "parachute payments", calculated as provided under Section 280G,
(collectively, the "Parachute Amount") exceeds 2.99 times Executive's "base
amount", as defined in Section 280G(b)(3) (the "Base Amount"), the amounts
constituting "parachute payments" which would otherwise be payable to Executive
or for Executive's benefit shall be reduced to the extent necessary so that the
Parachute Amount is equal to 2.99 times the Base Amount (the "Reduced Amount").
(b)  The Parachute Amount shall not be reduced as provided in Section 21(a)
above if, based on the advice of such public accounting firm, without such
reduction Executive would be entitled to receive and retain, on a net after-tax
basis (including, without limitation, after imposition of any excise taxes
payable under Section 4999 of the Code), an amount which is greater than the
amount, on a net after-tax basis, that Executive would be entitled to retain
upon receipt of the Reduced Amount.
If the determination made above results in a reduction under Section 21(a) above
of the payments that would otherwise be paid to or for the benefit of Executive,
such reduction in payments shall be first applied to reduce any cash severance
payments that Executive would otherwise be entitled to receive hereunder and
shall thereafter be applied to reduce other payments and benefits in a manner
that would not result in subjecting Executive to additional taxation under
Section 409A.
22.  STATUS OF PRIOR EMPLOYMENT AGREEMENTS.  Executive acknowledges that this
Agreement supplants and replaces in full all prior employment agreements between
Executive and the Company.  Executive waives any and all rights to enforce any
and all provisions in any prior employment agreement between Executive and the
Company.


ePlus inc.
 
Executive
             /s/Elaine D. Marion    /s/ Mark P. Marron
Elaine D. Marion
 
Mark P. Marron
Chief Financial Officer
 
Chief Operating Officer
     
Date:
 July 25, 2016  
Date:
 July 25, 2016

 
 
EXHIBIT 1
SAMPLE RELEASE
This Release is entered into by ePlus inc. (hereafter referred to as "ePlus" or
the "Company") and _______________________(hereafter referred to as "Employee").
WHEREAS, Employee's employment with ePlus terminated effective (insert date).
NOW THEREFORE, in consideration of the premises and mutual promises contained in
the Employment Agreement between Employee and ePlus, the parties agree as
follows:
Employee agrees to and does hereby release ePlus, its past and present officers,
directors, agents, shareholders, trustees, partners, employees, in their
individual and/or corporate capacities, as well as its employee benefit plans,
affiliates, subsidiaries, predecessors, successors and successors in interest
(the "Releasees")  from all claims, charges, causes of action or other
liabilities (hereafter collectively referred to as "claims"), whether in
contract or tort, known or unknown, arising out of or relating in any way to his
employment and/or termination of employment with ePlus, including, but not
limited to, claims for wrongful discharge, breach of contract, express or
implied, claims for wages, other compensation, pension, severance pay or any
other benefits of any kind, including but not limited to claims arising under
Employee Retirement Income Security Act of 1974 ("ERISA"), claims for alleged
discrimination under federal, state or local law, including but not limited to
Title VII of the Civil Rights Act of 1964 ("Title VII"), the Civil Rights Act of
1991, the Age Discrimination in Employment Act ("ADEA"), and the American With
Disabilities Act ("ADA"), claims arising under federal, state or local law
pertaining to family and/or medical leave ("FMLA"), and any other claims
relating to his employment which could be brought under federal, state or local
law.  Any initiation of claims prohibited by this Release shall be a breach of
this Release and shall entitle ePlus to recover the consideration as set in
Paragraph 7(b) of the Employment Agreement, along with reasonable attorney's
fees incurred by ePlus to litigate any such action to the extent permitted by
law.  THIS IS A GENERAL RELEASE.
Under the Older Workers Benefits Protections Act ("OWBPA"), Employee may, if
desired, have a period of twenty-one calendar days to consider this Release,
including its reference to the ADEA contained in this paragraph.  Employee is
also advised to consult with an attorney (without expense to ePlus) concerning
release of claims under the ADEA prior to executing this Release.  In addition,
Employee may revoke this Release within a period of seven calendar days
following execution of this Release (the "Revocation Period").  If Employee does
not revoke this Release during the Revocation Period, this Release will become
fully effective upon the expiration of the revocation period.
Excluded from this Release are any claims which cannot be waived by law.  The
Employee is waiving, however, his right to any monetary recovery should any
governmental agency or entity, such as the U.S. Equal Employment Opportunity
Commission ("EEOC") or the U.S. Department of Labor ("DOL"), pursue any claims
on his behalf.  Further, no provision of this Release should be construed or
interpreted to preclude or in any way limit or restrict the Employee's right to
initiate an action against the Company under the OWBPA or ADEA challenging,
under the ADEA, the waiver and release of claims contained in this Release on
the grounds that they were not knowing and voluntary.  To the extent that any
provision of this Release is determined to be in violation of the OWBPA or ADEA,
it should be severed or modified to comply with the OWBPA or ADEA, without
affecting the validity or enforceability of any of the other terms or provisions
of this Release.
The provisions of this Release shall inure to the benefit of the parties, their
successors and assigns and shall be binding upon the parties and their heirs,
executors, administrators, successors and assigns.
This Release shall be interpreted, applied and enforced in accordance with and
shall be governed by the laws of the state of Delaware, without regards to its
conflict of laws provisions.
Employee hereby certifies he has complied with Sections 8, 9, 10, 11 and 12 of
his Employment Agreement (confidentiality, intellectual property, non-compete,
non-solicit, conflict of interest and return of property provisions).
IN WITNESS WHEREOF, the parties have executed this Release on the date set forth
next to each party's signature.


EMPLOYEE
 
ePlus
                         
Signature
 
Signature
                 
Date
 
Name/Title
                     
Date
 



 